Page: 2 of 2 01/24/2020 4:42 PM

"Ease 1:19-cr-00373-PGG Document 208 Filed 01/24/20" Page Lof 1

LAW OFFICES
Scott A. SREBNICK, P:A.

SCOTT. A, SREBNICK* 201 S. Biscayne Boulevard

«“ ALSO ADMITTED TN NEW YORK Suite 1210
Miami, Florida 33131

rom: Betsy Starkey

 

 

January 24, 2020 Tel 305-285-9019
Fax: 305-377-9937
E-mail: scott@srebuitcklaw.com
www.srebnicklaw, com

Via Fax (212) 805-7986

Honorable Paul G. Gardephe

United States District Judge
Thurgood Marshall U:S. Courthouse
40 Foley Square

New York, NY 10007

Re: United States-y. Avenatti, No, $1 19 Cr. 373 (PGG)
Request to Bring Clothes to MCC-New York _
For Trial — Michael Avenatti, Reg. No. 86743-054

Dear Judge Gardephe:

We write to request an Order directing the Bureau of Prisons, the Metropolitan.Correctional
Center-New York, and the United States Marshal Service to accept the following clothing for Mr.
Michael Avenatti (Reg. No. 86743-054), to wear for appearances at his trial commencing on
Monday, January 27, 2020, and continuing thereafter:

at most one-suit jacket;

at most two. pairs of suit slacks;
at most three. button-down shirts;
three pairs of socks;

three ties;

one pair of shoes; and

one belt.

NAM PY He

We further request that the Court direct government counsel to provide a copy of the Order
on this letter motion to Warden M. Licon-Vitale. Thank you for your consideration of this request.

Respectfully,

‘si Scott A. Srebnick
Scott A. Srebnick
Jose M. Quinon

E. Danya Petry

ce: Ms, Nicole McFarland
(MCC-Supervisory Attorney)

eS LN Rabe

 

 
